UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6498



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DAVID L. HODGE, JR.,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-36)


Submitted:   August 31, 2001                 Decided:   October 1, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Hodge, Jr., Appellant Pro Se.     Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina; Paul
Arthur Raaf, UNITED STATES ARMY, Fort Bragg, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David L. Hodge, Jr., appeals from the district court’s order

denying his motion to modify his term of imprisonment.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     United States v. Hodge, No. CR-94-36 (E.D.N.C.

Feb. 16, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2